                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     JAMES R. ZUEGEL,                                   Case No. 17-cv-03249-BLF
                                   8                    Plaintiff,
                                                                                            ORDER DISMISSING WITHOUT
                                   9             v.                                         LEAVE TO AMEND BANE ACT
                                                                                            CLAIM FOR LACK OF SUBJECT
                                  10     MOUNTAIN VIEW POLICE                               MATTER JURISDICTION
                                         DEPARTMENT (MVPD), et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On October 26, 2018, the Court instructed the parties to submit briefing on whether

                                  14   Plaintiff James Zuegel (“Plaintiff”) has standing to bring his California Bane Civil Rights Act

                                  15   claim under the Supreme Court’s decision in City of Los Angeles v. Lyons, 461 U.S. 95 (1983) and

                                  16   subsequent case law. See ECF 56 at 12. For the reasons that follow, Plaintiff does not have

                                  17   standing, so the claim is DISMISSED WITHOUT LEAVE TO AMEND.

                                  18          In Lyons, the Supreme Court held that to allege standing a plaintiff must “show that he has

                                  19   sustained or is immediately in danger of sustaining some direct injury as the result of the

                                  20   challenged official conduct and the injury or threat of injury must be both real and immediate, not

                                  21   conjectural or hypothetical.” 461 U.S. at 101–02 (internal quotations omitted). In that case, the

                                  22   plaintiff failed to satisfy this requirement. The defendant-city’s police officers had previously

                                  23   stopped the plaintiff and put him in a chokehold. The plaintiff sought to enjoin the future use of

                                  24   such chokeholds by the city’s police officers. The Court held that the plaintiff’s allegation of past

                                  25   harm “d[id] nothing to establish a real and immediate threat” that he would be injured again in the

                                  26   same way, as would be necessary to allege standing for a claim of injunctive relief. Id. at 105–06.

                                  27   The Court held that to allege standing, the plaintiff “would have had not only to allege that he

                                  28   would have another encounter with the police but also to make the incredible assertion either, (1)
                                   1   that all police officers in Los Angeles always choke any citizen with whom they happen to have an

                                   2   encounter, whether for the purpose of arrest, issuing a citation or for questioning or, (2) that the

                                   3   City ordered or authorized police officers to act in such manner.” Id. Critically, the Court held

                                   4   that the plaintiff “would have to credibly allege that he faced a realistic threat from the future

                                   5   application of the City’s policy” (assuming it was alleged)—that is, “that he, himself, w[ould] not

                                   6   only again be stopped by the police but w[ould] be choked without any provocation or legal

                                   7   excuse.” Id. at 107 n.7.

                                   8           Plaintiff argues he meets these requirements because he alleges that Defendants inflicted

                                   9   the harms at issue here pursuant to city policy and customs. See Pl. Brief at 2–3, ECF 57. Even

                                  10   assuming a policy is sufficiently alleged, this does not plausibly allege standing on its own.

                                  11   Plaintiff must also allege that he “face[s] a realistic threat from the future application of the City’s

                                  12   policy.” Lyons, 461 U.S. at 107 n.7. The Ninth Circuit has held that a plaintiff cannot meet this
Northern District of California
 United States District Court




                                       requirement where the plaintiff “can avoid future injury by refraining from illegal conduct.”
                                  13
                                       Armstrong v. Davis, 275 F.3d 849, 866 (9th Cir. 2001). That is exactly the situation Plaintiff is in
                                  14
                                       here. He seeks to enjoin only Defendant’s policies against arrestees. See Am. Compl. ¶ 75, ECF
                                  15
                                       43. In order to be subjected to these policies, Plaintiff would have to be arrested again. He makes
                                  16
                                       no plausible allegation that this is likely.
                                  17
                                               Plaintiff’s assertions in his briefing that he fears imminent arrest “because his autistic son’s
                                  18
                                       conduct makes others uncomfortable or because the police [may] choose to retaliate against
                                  19
                                       Plaintiff for bringing this lawsuit” are completely speculative and without support. See Pl. Br. at
                                  20
                                       2. He does not otherwise allege that this harm is likely to recur as to him. Contra Armstrong, 275
                                  21
                                       F.3d at 865–67 (plaintiffs were “repeatedly subjected to” the policy in the past and the likelihood
                                  22
                                       of them facing it again was “certain”); Gomez v. Vernon, 255 F.3d 1118, 1129 (9th Cir. 2001)
                                  23
                                       (plaintiffs showed past retaliation “on a number of occasions spanning a decade” and
                                  24   demonstrated they could be subject to the policy again); LaDuke v. Nelson, 762 F.2d 1318, 1324
                                  25   (9th Cir. 1985), amended, 796 F.2d 309 (9th Cir. 1986) (district court had made “specific finding
                                  26   of likely recurrence”); Meister v. City of Hawthorne, No. CV-14-1096-MWF SHX, 2014 WL
                                  27   3040175, at *4 (C.D. Cal. May 13, 2014) (claims not limited to arrests, but instead applied to any
                                  28   interaction or communication with police).
                                                                                          2
                                   1         Because the Court holds that Plaintiff does not have standing to bring his Bane Act claim,

                                   2   and that amendment would be futile, the claim is DISMISSED WITH PREJUDICE.

                                   3

                                   4         IT IS SO ORDERED.

                                   5

                                   6   Dated: November 20, 2018

                                   7                                                 ______________________________________
                                                                                     BETH LABSON FREEMAN
                                   8                                                 United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
